        Case 2:07-cr-20168-JWL Document 1949 Filed 08/21/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )                 Case No. 07-20168-13-JWL
                                       )
HAROLD WALLACE,                        )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                            MEMORANDUM AND ORDER

       This matter comes before the Court on defendant’s pro se motion for

reconsideration (Doc. # 1947) of the Court’s denial of his motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A). The Court denies the motion.

       In its Memorandum and Order of July 8, 2020, in which the Court concluded in its

discretion that defendant had not met his burden to show that extraordinary and compelling

circumstances warranted his immediate release from prison, the Court cited the following

reasons: defendant’s hypertension is treated with medication, and according to the CDC,

it has not been established that hypertension causes an increased risk of severe illness from

the COVID-19 virus; the Bureau of Prisons has implemented measures in defendant’s

facility, FCI Lewisburg, and in other facilities to control outbreaks, particularly with

respect to higher-risk inmates; there had not been a single reported case of this virus among

inmates at Lewisburg; that defendant therefore had not shown an increased risk of serious
            Case 2:07-cr-20168-JWL Document 1949 Filed 08/21/20 Page 2 of 3




medical harm, and the Court was not prepared to order the release of any and all inmates,

solely because of the pandemic, in the absence of such a particularized risk; and defendant

still had nearly six years remaining on his term of imprisonment, and the Government

maintains a valid public interest in incarcerating him in accordance with the terms of his

lawful sentence.

        Defendant argues that the Court should reconsider its prior decision because there

has now been an outbreak of the COVID-19 virus among inmates at his facility. The

Bureau of Prisons website reports 33 “inmates positive” and 52 “inmates recovered” at the

facility as of this date (out of a total population of 1294 inmates). As defendant notes,

however, the Bureau has taken measures to combat the outbreak, including ordering a

lockdown and suspending visitation. The Court is not persuaded that conditions at the

facility are so dire that inmates should be released without a showing of a particularized

risk.

        Defendant also repeats his prior arguments that he is a non-violent offender, has

served over half of his sentence, and has completed programs in prison. The Court

considered such arguments in denying his motion originally, however. The Court again

concludes that defendant has failed to satisfy his burden to show that extraordinary and

compelling circumstances warrant his immediate release, and the Court therefore denies

the motion for reconsideration.1


        1
        Defendant also states in a footnote that his hypertension medication affects his
kidneys and weakens his immune system, but he has not provided any support for those
claims. Nor has he shown that the medication increases his risk of serious harm from the
virus.
                                             2
       Case 2:07-cr-20168-JWL Document 1949 Filed 08/21/20 Page 3 of 3




      IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion for

reconsideration (Doc. # 1947) of the Court’s denial of his motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A) is hereby denied.



      IT IS SO ORDERED.


      Dated this 20th day of August, 2020, in Kansas City, Kansas.


                                                 s/ John W. Lungstrum
                                                 John W. Lungstrum
                                                 United States District Judge




                                            3
